Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the rce filed on 04/06/2021.  Claims 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 6-9, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pearlman et al. (US 2017/0017648) in view of King et al. (US 2011/0153653).

Claim 1. Pearlman discloses a method for automatically overlaying computerized visual displays based on contextually related data from multiple applications, the method comprising the steps of:
capturing, with a computerized device running a first application, a direct, screen captured, digital image of at least a portion of a graphical user interface (GUI) of the first 
identifying at least one primary contextual data point within the captured image (The screenshot includes an image 274 including a product (in this case, a shirt), as well as various user visual features, such as interface elements.  As described above, and discussed further below, the screenshot shown in FIG. 2C can be processed to extract the image 274, and to identify a link associated with the image 274) ([0112]);
searching for at least one secondary data point in at least a second application, the second application being a separate and distinct application from the first application, wherein the first and second applications are contextually unrelated whereby there is no communication or sharing of the at least one primary contextual data point between the first and second applications, wherein the at least one secondary data point is contextually relevant to the primary contextual data point, wherein the at least one secondary data point is contextually relevant to the primary contextual data point (A notification 276 including the link can then be provided, as shown in FIG. 2D.  A user can select the link included within the notification 276, which can cause the client 102 to display the shopping interface shown in FIG. 2E.  As shown, the shopping interface can include a picture of the original image 274, as well as a button 278 that can be selected if a user wishes to purchase the product shown in the image 274) ([0112]);
fetching the at least one secondary data point from the second application (A page can be provided via the link to purchase a product displayed in the image)([0112], [0118]); and
visually displaying a panel on the computerized display device concurrently with at least a portion of the GUI of the first application, wherein the panel includes the at least one secondary data point (Selecting the button 278 can cause the shopping interface to display additional selectable options 282 related to the product, such as the desired size and color of the product, as shown in FIG. 2F.  An "add to cart" button 284 can be selected after the user has selected one or more of the options 282) ([0112]).
Pearlman does not explicitly disclose wherein the captured image is destroyed after identification of the at least one primary contextual data point.
However, King discloses wherein the captured image is destroyed after identification of the at least one primary contextual data point (some or all records of queries and their results (except, optionally, those returned to the user) are deleted by the system, thus insuring that a user's data cannot be accessed by others (abstract, [0035]-[0037], [0548],[0576]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Pearlman. One would have been motivated to do so in order to ensure user privacy.

Claim 6. Pearlman and King disclose the method of claim 1, Pearlman further discloses wherein the second application is a distinct computer program from the first application (a page can be provided via the link to purchase a product displayed in the image (step 270) A request to purchase the product can then be received and executed (step 272)) ([0118]).

Claim 7. Pearlman and King disclose the method of claim 1, Pearlman further discloses wherein at least one of searching for the at least one secondary data point in the second application or fetching the at least one secondary data point from the second application is done without a user logging into the second application ([0118]).

Pearlman and King disclose the method of claim 1, Pearlman further discloses wherein visually displaying the panel on the computerized display device concurrently with at least the portion of the GUI of the first application further comprises outsliding the panel from a side of the GUI, whereby the panel displays at least one visual feature and at least one actionable feature (Selecting the button 278 can cause the shopping interface to display additional selectable options 282 related to the product, such as the desired size and color of the product, as shown in FIG. 2F.  An "add to cart" button 284 can be selected after the user has selected one or more of the options 282) ([0112], fig. 2f).

Claims 9, 14-17 and 19 represent the system of claims 1 and 5-8, respectively and are rejected along the same rationale.

5.	Claims 2-4, 10-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pearlman et al. (US 2017/0017648) in view of King et al. (US 2011/0153653) and further in view of Asher et al. (US 2018/0359107).

Claim 2. Pearlman and King disclose the method of claim 1, but fail to explicitly disclose wherein capturing the direct screen captured, digital image of at least the portion of the GUI of the first application further comprises using a computer vision technique to capture a plurality of direct, screen-captured, digital images over a period of time.
However, Asher discloses wherein capturing the image of at least the portion of the GUI of the first application further comprises using a computer vision technique to capture a plurality of images over a period of time ([0050]). Therefore, it would have been obvious to one having Anima. One would have been motivated to do so in order to reduce the amount of time and number of user inputs required to retrieve relevant objects.

Claim 3. Pearlman King and Asher disclose the method of claim 2, Asher further discloses wherein the computer vision technique captures a plurality of direct screen captured, digital images at predetermined intervals within the period of time ([0050]). One would have been motivated to do so in order to reduce the amount of time and number of user inputs required to retrieve relevant objects.

Claim 4. Pearlman and King disclose the method of claim 1, but fail to explicitly disclose wherein identifying the at least one primary contextual data point within the direct screen captured, digital image further comprises at least one of: neural network-enabled optical character recognition; pixel comparison and matching; or feature extraction.
However, Asher discloses wherein identifying the at least one primary contextual data point within the captured image further comprises at least one of: neural network-enabled optical character recognition; pixel comparison and matching; or feature extraction (abstract). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Anima. One would have been motivated to do so in order to reduce the amount of time and number of user inputs required to retrieve relevant objects.

.

6.	Claims 5, 13, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pearlman et al. (US 2017/0017648) in view of King et al. (US 2011/0153653) and further in view of Roach et al. (US 2014/0032406).

Claim 5. Pearlman and King disclose the method of claim 1, but fail to explicitly disclose wherein the primary contextual data point further comprises at least one of: a patient identity, a medical provider identity, an ID number of a patient, a name of a patient, or a date of birth or a patient.
However, Roach discloses a patient identity, a medical provider identity, an ID number of a patient, a name of a patient (medical and dental records), or a date of birth or a patient ([0420]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Anima. One would have been motivated to do so in order to simplify the user experience and may reduce device power consumption.

Claim 13 represents the system of claim 5 and is rejected along the same rationale.

Claim 20. Pearlman and King disclose the system of claim 17, but fail to explicitly disclose the at least one secondary contextual data point further comprises electronic medical record (EMR) data associated with an individual associated with the patient identity, the medical provider 
However, Roach discloses the at least one secondary contextual data point further comprises electronic medical record (EMR) data associated with an individual associated with the patient identity, the medical provider identity the lD number of the patient, the name of the patient (medical and dental records), or the date of birth of the patient, respectively ([0420]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Anima. One would have been motivated to do so in order to simplify the user experience and may reduce device power consumption.

Response to Arguments

7.	Applicant’s arguments filed on 04/06/2021 have been fully considered but they are moot in light of new ground of rejection(s).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171